DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-12, filed 11/5/2020, with respect to claims 1, 3, 6, 8-12, 14-17, and 21-23 have been fully considered and are persuasive.  The rejection of claims 1, 3, 6, 8-12, 14-17, and 21-23 has been withdrawn. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 3 (Currently Amended): The power distribution switch of claim 1 wherein the power source is a variable power source.

Allowable Subject Matter
Claims 1, 3, 6, 8-12, 14-17, and 21-23 allowed
The following is an examiner’s statement of reasons for allowance: Independent claims 1, 8, and 17 are currently believed to be in condition for allowance. 
While the prior art of record, when taken in combination, discloses a power distribution switch similar to that presented within the claims, the prior art of record fails to teach, “a controller module… arranged to receive an indication of a zero-crossing of an output current of the power source from the power regulator, and in response to the indication, to provide a first control signal;… a micro electro mechanical system (MEMS) relay comprising a MEMS switch controllably operated by a MEMS driver,… the MEMS relay further comprising a resonant voltage limiting circuit, the resonant voltage limiting circuit including a control circuit in signal communication with the controller module and responsive to the first control signal to provide a second control signal to the MEMS driver to operate the MEMS switch between a conducting and a non-conducting state, the resonant voltage limiting circuit further including a first solid state switch and a second solid state switch electrically in parallel with the MEMS switch, and an inductance and capacitance in series with the second solid state switch, and a charge circuit disposed across the capacitance.” While similar switching systems may be known for power distribution, the respective communication and control occurring between the controller module, the MEMS relay, resonant voltage limiting circuit, control circuit, etc. so as to control a MEMS switch operated by a MEMS driver as claimed appears to be directed towards a non-obvious improvement over the prior art of record. When the claims are taken into consideration in their entirety, it is believed the claim language overcomes the prior art of record, and is currently in condition for allowance. Claim 1, deemed to be the representative 
Claim 1:     A power distribution switch, comprising:          a controller module communicatively coupled to a power source having a power regulator, and arranged to receive an indication of a zero-crossing of an output current of the power source from the power regulator, and in response to the indication, to provide a first control signal; and          a micro electro mechanical system (MEMS) relay comprising a MEMS switch controllably operated by a MEMS driver, the MEMS switch disposed between the power source and an electrical load, the MEMS relay further comprising a resonant voltage limiting circuit, the resonant voltage limiting circuit including a control circuit in signal communication with the controller module and responsive to the first control signal to provide a second control signal to the MEMS driver to operate the MEMS switch between a conducting and a non-conducting state, the resonant voltage limiting circuit further including a first solid state switch and a second solid state switch electrically in parallel with the MEMS switch, and an inductance and capacitance in series with the second solid state switch, and a charge circuit disposed across the capacitance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH N INGE whose telephone number is (571)270-7705.  The examiner can normally be reached on 9:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH N INGE/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836